             Case 2:20-cv-00153-RSM Document 14 Filed 07/28/20 Page 1 of 2



1

2                                                       HONORABLE RICARDO S. MARTINEZ
3

4

5

6
                              UNITED STATES DISTRICT COURT
7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8

9    SUSAN HOLMES, PIERINO DE SIMONE,
     and ANTONINA DE SIMONE, individuals
10                   Plaintiffs,                        Case No.: 2:20-cv-00153-RSM
11   v.

12   U.S. BANKCORP, national banking                    ORDER GRANTING PLAINTIFFS’
     association,                                       MOTION FOR LEAVE TO AMEND
13                                                      THEIR COMPLAINT
                           Defendant.
14

15
          This matter having come in upon court before the undersigned upon the motion of
16
     Plaintiffs for leave to amend their Complaint; and the court having reviewed the pleadings on
17
     file with the court and having heard the arguments of counsel; it is hereby
18
          ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ motion for leave to amend
19
     their Complaint is granted. Plaintiff shall file and serve its First Amended Complaint on
20
     Defendant within 14 days of entry of this order.
21

22

23
     Order Granting Leave to Amend - 1                                  Attorney West Seattle, P.S.
                                                                     5400 California Ave. SW Ste E
24
                                                                                 Seattle, WA 98136
             Case 2:20-cv-00153-RSM Document 14 Filed 07/28/20 Page 2 of 2



1

2         DATED this 28th day of July, 2020.
3

4

5                                              A
                                               RICARDO S. MARTINEZ
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
     Presented by:
10
     Attorney West Seattle, P.S.
11

12
     _____________________________
13
     Eric J. Harrison, WSBA# 46129
14
     Attorney for Plaintiffs
15

16

17

18

19

20

21

22

23
     Order Granting Leave to Amend - 2                        Attorney West Seattle, P.S.
                                                           5400 California Ave. SW Ste E
24
                                                                       Seattle, WA 98136
